Case: 15-12937   Date Filed: 05/17/2016    Page: 1 of 6


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-12937
                        Non-Argument Calendar
                      ________________________

                       Agency No. A093-075-861



MARINA OLIVEIRA,

                                                                       Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                             (May 17, 2016)

Before HULL, MARCUS, and ANDERSON, Circuit Judges.

PER CURIAM:
                Case: 15-12937    Date Filed: 05/17/2016    Page: 2 of 6


      Marina Oliveira petitions for review of the Board of Immigration Appeals’

(“BIA”) denial of her motion styled as a motion to reopen, after the BIA’s

dismissal of her appeal of the Immigration Judge’s (“IJ”) denial of her application

for cancellation of removal. On appeal, Oliveira argues that the BIA minimized

and overlooked her arguments as to her children’s exceptional and extremely

unusual hardship, as well as the violations of her due process rights in the removal

proceedings. The government asserts we lack jurisdiction over Oliveira’s claims.

      We review de novo our subject matter jurisdiction. Amaya-Artunduaga v.

U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2006). We review for an abuse of

discretion the BIA’s denial of a motion to reconsider and the denial of a motion to

reopen. Jiang v. U.S. Att’y Gen., 568 F.3d 1252, 1256 (11th Cir. 2009) (involving

a motion to reopen); Calle v. U.S. Att’y Gen., 504 F.3d 1324, 1328 (11th Cir. 2007)

(involving a motion to reconsider). This review “is limited to determining whether

the BIA exercised its discretion in an arbitrary or capricious manner.” Jiang, 568
F.3d at 1256.

      We lack jurisdiction over a party who is not named in either the caption or

the body of the petition. Fed. R. App. P. 15(a)(2)(A). Further, “using such terms

as ‘et al.,’ ‘petitioners,’ or ‘respondents’ does not effectively name the parties.”

Id.; see 1993 Advisory Comm. Note, Fed. R. App. P 15(a) (“Rule 15(a) does not

allow th[e] flexibility [provided in Rule 3(c)]; each petitioner must be named. A


                                           2
               Case: 15-12937     Date Filed: 05/17/2016    Page: 3 of 6


petition for review of an agency decision is the first filing in any court and,

therefore, is analogous to a complaint in which all parties must be named.”).

      Additionally, we lack jurisdiction to review the BIA’s denial of a motion to

reopen based on the BIA’s sua sponte authority because 8 C.F.R. § 1003.2(a), the

regulation allowing BIA discretion over motions to reopen, provides no

meaningful standard against which we could judge the BIA’s exercise of that

discretion. Lenis v. U.S. Att’y Gen., 525 F.3d 1291, 1293-94 (11th Cir. 2008).

Moreover, we lack jurisdiction over a petition for review that is not filed within 30

days of the final order of removal. INA § 242(b)(1), 8 U.S.C. § 1252(b)(1);

Dakane v. U.S. Att’y Gen., 399 F.3d 1269, 1272 n.3 (11th Cir. 2004). This

deadline is not tolled by the filing of a motion to reopen or reconsider. Stone v.

INS, 514 U.S. 386, 395, 115 S. Ct. 1537, 1544, 131 L. Ed. 2d 465 (1995) (motions

to reconsider); Dakane, 399 F.3d at 1272 n.3 (motions to reopen).

      Generally, only 1 motion to reconsider a removal order is allowed, and that

motion must be filed within 30 days of the entry of the removal order. INA

§ 240(c)(6)(A)-(B), 8 U.S.C. § 1229a(c)(6)(A)-(B). Moreover, merely reiterating

arguments previously made to the BIA does not “specify” errors of fact or law as

required for a successful motion to reconsider. Calle, 504 F.3d at 1329 (citing

8 C.F.R. § 1003.2(b)(1)).




                                           3
               Case: 15-12937     Date Filed: 05/17/2016    Page: 4 of 6


      Generally, only 1 motion to reopen is allowed, and that motion must be filed

within 90 days of the date of entry of a final administrative order of removal in the

proceeding sought to be reopened. INA § 240(c)(7)(C)(i), 8 U.S.C.

§ 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2). However, the 90-day time limitation

does not apply to a motion to reopen if (a) the motion was filed regarding an order

entered in absentia in a removal proceeding, which are instead subject to different

timeliness rules; (b) the motion to reopen is for the purpose of reapplying for

asylum or withholding of removal based on changed circumstances arising in the

country of nationality or in the country to which removal has been ordered; (c) the

motion to reopen is agreed upon by all parties and jointly filed; or (d) the motion to

reopen was filed by the DHS “when the basis of the motion is fraud in the original

proceeding or a crime that would support termination of asylum.” 8 C.F.R.

§ 1003.2(c)(3)(i)-(iv).

      Preliminarily, to the extent Oliveira attempts to petition for review on behalf

of herself and her husband, Da Silva, we lack jurisdiction over Da Silva, because

he is not a properly named party in the petition for review. The petition lists

Oliveira “et al.” as parties, but such “et al.” language is insufficient to name a party

in a petition for review of an agency decision. Fed. R. App. P. 15(a)(2)(A). Thus,

Oliveira is the only properly named party in the petition for review.




                                           4
              Case: 15-12937    Date Filed: 05/17/2016   Page: 5 of 6


      Substantively, construing Oliveira’s second motion as a motion to reopen,

such motion was time-barred. A motion to reopen must be filed within 90 days of

the final order. INA § 240(c)(7)(C)(i), 8 U.S.C. § 1229a(c)(7)(C)(i); 8 C.F.R.

§ 1003.2(c)(2). Here, Oliveira filed the “motion to reopen” on April 26, 2015, 19

months after the BIA’s final order on September 17, 2013. None of the exceptions

to the 90-day time limit are applicable. See 8 C.F.R. § 1003.2(c)(3). Thus, the

BIA did not abuse its discretion in denying the motion to reopen as time-barred.

      Additionally, construing the motion as a motion to reconsider, such a motion

was both time-barred and number-barred. An individual may file one motion to

reconsider, and such motion must be filed within 30 days of the final order. INA

§ 240(c)(6)(A)-(B), 8 U.S.C. § 1229a(c)(6)(A)-(B). Oliveira previously filed a

timely motion to reconsider, on October 15, 2013. Thus, Oliveira was prohibited

from filing a second motion to reconsider the same BIA order. Furthermore, the

April 26, 2015, motion was well beyond the 30-day limit for motions to reconsider.

Thus, the BIA did not abuse its discretion in denying Oliveira’s motion as time-

barred and number-barred.

      To the extent that Oliveira seeks review of the BIA’s failure to sua sponte

reopen her case, we lack jurisdiction. We may not review such decisions of the

BIA, because there is no meaningful standard against which we can measure the

BIA’s discretionary decision. See Lenis, 525 F.3d at 1293-94.


                                         5
               Case: 15-12937    Date Filed: 05/17/2016    Page: 6 of 6


       Finally, to the extent that Oliveira seeks review of the BIA’s underlying

decision, affirming the denial of cancellation of removal, we lack jurisdiction

because Oliveira did not file a timely petition for review from that decision.

Oliveira never directly petitioned for review of the BIA’s September 17, 2013,

order. Thus, Oliveira has failed to file a petition for review of the BIA’s

September 2013 order within 30 days. See INA § 242(b)(1), 8 U.S.C.

§ 1252(b)(1), Dakane, 399 F.3d at 1272 n.3. The filing of a motion to reconsider

did not toll the 30-day time limit. See Stone, 514 U.S. at 395, 115 S. Ct. at 1544;

Dakane, 399 F.3d at 1272 n.3. Therefore, we lack jurisdiction to hear any

challenge to the underlying BIA order, denying Oliveira’s petition for cancellation

of removal. Accordingly, we deny Oliveira’s petition in part, and dismiss the

petition in part.

       PETITION DISMISSED IN PART, DENIED IN PART.




                                          6